ATTORNEY GENERAL OF TEXAS
                                          GREG        ABBOTT




                                                June 1,2009



The Honorable Don Allee                              Opinion No. GA-0718
Kendall County Attorney
Kendall County Courthouse                            Re: Authority of justice of the peace and county
201 East San Antonio Street, Suite 306               court at law to cause the amendment of a death
Boerne, Texas 78006-2050                             certificate concerning the cause of death
                                                     (RQ-0764-GA)

Dear Mr. Allee:

        You ask about the authority of a justice of the peace and a county court at law to cause an
amendment to a death certificate concerning the cause of death.! You relate that in 2005, a Kendall
County justice of the peace determined that Colonel Philip Shue had committed suicide. Request
Letter at 3. In 2008, in a civil suit between an individual and an insurance company, a county court
at law in Kendall County issued an order that "directs the Texas Department of State Health
Services, Vital Statistics Unit ["TDSHS"] to take all actions necessary to amend" Colonel Shue's
death certificate to reflect "homicide" as the cause of death. Id. at 4. TDSHS forwarded the order
to the current Kendall County justice of the peace. Id.

        You first ask whether a justice of the peace acting under chapter 49, subchapter A of the
Code of Criminal Procedure can be required to amend the death certificate concerning the cause of
death. Id. at 1, 5. Ajustice of the peace conducting an inquest under chapter 49 must sign the death
certificate and the medical certification concerning the circumstances ofthe death. TEx. CODE CRIM.
PROe. ANN. art. 49.16 (Vernon 2006); TEX. HEALTH & SAFETY CODE ANN. § 193.005(e) (Vernon
Supp.2008). Ajustice ofthe peace also "may" reopen the inquest if doing so "may reveal a different
cause or different circumstances of death." TEx. CODE CRIM. PROe. ANN. art. 49.041 (Vernon
2006). A registered death certificate may be amended by filing an amending certificate "to complete
or correct a record that is incomplete or proved by satisfactory evidence to be inaccurate." TEx.
HEALTH & SAFETY CODE ANN. § 191.028(b) (Vernon 2001). As you observe, the statutes do not
provide for direct review ofajustice's determinations with respect to an inquest. Request Letter at
5-6. Nevertheless, a court has held that ajustice of the peace's exercise of discretion under chapter
49 ofthe Code of Criminal Procedure is subject to an abuse of discretion standard and, in the proper
case, a writ of mandamus may issue to correct a clear abuse of discretion. Mestiza v. De Leon,



       lSee Request Letter at 1-2 (available at http://www.texasattomeygeneral.gov).
The Honorable Don Allee - Page 2                        (GA-0718)




8 S.W.3d 770, 772 (Tex. App.-Corpus Christi 1999, no pet.). Thus, we cannot say as a matter of
law that a justice of the peace cannot be required to amend a death certificate concerning the cause
of death.

          You also ask whether the county court at law had subject-matter and personal jurisdiction
to issue an order to TDSHS. A determination as to the jurisdiction of a court in a particular case
requires the consideration of numerous factors. 1 McDONALD & CARLSON, TEXAS CIVIL PRACTICE
 § 3: 10 (2d ed.2004) (discussing multiple elements of subject-matter jurisdiction). Thus, we advise
generally aboutthe issues you raise. First, you ask aboutthe subject-matter jurisdiction ofthe county
court at law; Texas courts have only the authority granted to them by the Texas Constitution
and state statutes. Chenault v. Phillips, 914 S.W.2d 140, 141 (Tex. 1996).2 Whether a court has
subject-matter jurisdiction in a particular case must be determined according to the pleadings in the
case. Second, you ask about the court's personal jurisdiction over TDSHS, a nonparty. Personal
jurisdiction over a party may be obtained by service of process, waiver, or consent, see Drake v.
Trinity Universal Ins. Co., 600 S.W.2d 768, 772 (Tex. 1980). Whether a court has personal
jurisdiction to issue an order to a party generally must be determined from the record. See In re
Suarez 261 S.W.3d 880, 882-83 (Tex. App.-Dallas 2008, orig. proceeding) (holding that trial court
would not have jurisdiction to enter an order against a state agency unless the record showed service
of citation, appearance, or waiver). In sum, whether a court has subject-matter or personal
jurisdiction to issue an. order in a particular case cannot be determined without reference to the
pleadings and other records of the proceedings. Thus, we cannot advise whether the county court
at law had the authority to issue an order to TDSHS in this instance.

         Finally, you ask broadly whether the order to TDSHS has "any force or effect over the actions
of a justice of the peace." Request Letter at 8. The county court at law's order does not mention the
justice of the peace, much less expressly or implicitly require the justice of the peace to do or refrain
from any action. Thus, it is not likely that the order could be enforced against the justice of peace
on the facts as you have explained them. Cf Waddell v. Huckabee, 807 S.W.2d 455,459 (Tex.
App.-Houston [1st Dist.] 1991, orig. proceeding) (holding that court of appeals was "without
authority to order a judge who is a necessary party and who is not named in the petition to vacate his
order.").




          2See, e.g., TEx. GOV'T CODE ANN. §§21.001 (Vernon2004)(court'sinherentpowers), 25.0003 (VernonSupp.
2008) (general jurisdiction of county courts at law), 25.0004 (Vernon 2004) (powers of county court at law), 25 . 1322(a)
Gurisdiction of Kendall County court at law), 26.051 (Vernon 2004) (county court writ power). See also Meridian
Hotels, Inc. v. LHO Financing P 'ship., 97 S.W.3d 731,737 (Tex. App.-Dallas, no pet.) (discussing authority ofcounty
court at law having expanded jurisdiction).
The Honorable Don Allee - Page 3              (GA-0718)




                                       SUMMARY

                      A justice of the peace's decisions in carrying out discretionary
              duties under chapter 49 ofthe Code of Criminal Procedure are subject
              to an abuse of discretion standard and, in the proper case, a writ of
              mandamus may issue to correct a clear abuse of discretion. Whether
              a county court at law has jurisdiction to issue an order to the Texas
              Department of State Health Services, Vital Statistics Unit, cannot be
              determined without reference to the pleadings and proceedings in the
              particular case. It is unlikely that a court order that is not directed to
              a justice of the peace could be enforced against the justice of the
              peace.

                                              Very truly yours,




ANDREW WEBER
First Assistant Attorney General

JONATHAN K. FRELS
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee